The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claim amendments filed on 3/18/2021 in relation to application 15/374,398 dated 12/9/2016.
The Pre-Grant publication US 20180082609 issued 3/22/2018.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 The claimed invention sets forth a plurality of cameras for a text-to-Braille device with an imaging module to capture a plurality of images of a portion of a page of text at an opening of the imaging module recess, the opening of the imaging module recess corresponding to an image plane. 
The prior art combination though teaches the limitations of device having a plurality of cameras arranged in a particular manner but fails to illustrate a device having a plurality of cameras for an imaging module that are arranged within an imaging module recess of the text-to-Braille device. The capture of a plurality of images limits to a portion of a page of text at an opening of the imaging module recess, the opening of the imaging module recess corresponding to an image plane. Wherein each camera of the plurality of cameras has a different field of view of the image plane, and each camera of the plurality of cameras is arranged to image capture a respective part of the image plane so as to each capture at least a unique part of the page of text at the opening of the imagining module recess, each image including at least a captured overlapping portion of the image plane that is captured in at least one other image of the plurality of images.
Claims 1-13 found to be in conditions of allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20140314338-A1: HAMEL et al. 
A computer-implemented method for providing a text-based representation of a region of interest of an image by identifying text zones within the image.
US-20160232817-A1: Djugash 
The braille teaching/autocorrecting system includes a sensor configured to detect braille data corresponding to braille character.
US-9875670-B2	: Al-Salman et al. 
Processor configured to detect at least one braille cell from a scanned image of an original braille document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        April 7, 2021


/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715